Citation Nr: 1040175	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for service connection 
for posttraumatic stress disorder (PTSD).  

In May 2006, the Veteran and one witness testified at an RO 
hearing before an RO hearing officer.  A copy of the hearing 
transcript has been associated with the claims file.  

This claim was previously before the Board in November 2008 and 
was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is related 
to an in-service stressor.

2.  Credible lay testimony has been submitted to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2010).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, credible supporting 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may be accepted as credible 
supporting evidence to establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 
(d)-(f). 

38 C.F.R. § 3.304 (f)(3) was recently amended and states that in 
the case of a noncombat Veteran, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran suffers from PTSD which is linked to an 
in-service stressor and that service connection is warranted.  

In the instant case there is evidence of a current disability.  
An April 2005 VA psychiatry assessment shows that the Veteran was 
diagnosed with DSM IV PTSD.  The psychiatrist authoring the 
report indicated that the Axis I diagnosis was PTSD, chronic and 
related to his Vietnam service period.  Axis III indicated that 
the stressors were those described by the Veteran.  In that 
regard, the Board notes that the Veteran described several 
incidents in Vietnam that were the source of his stress.  
Specifically, he described being with the 84th combat engineers 
working as a truck driver and seeing a Chinook helicopter get 
shot out of the sky in Qui Nhon around April or May 1970.  This 
was near a beach.  At that time, he also saw a fellow soldier get 
cut in half and this incident still haunts him because he could 
not help his comrade.  He also describes another image of a 12 
year old Vietnamese child trying to jump into a truck and seeing 
an RVN soldier in town shoot and kill the child.  He was troubled 
by the sight of the young child being shot and though also how he 
might have been shot had he jumped onto the truck.  This occurred 
around June or July 1970.  He explained that eight days after 
returning from Vietnam he married and was scared to death he was 
going to hurt his wife.  He reported being on Buspar 10mg tid 
ever since his return from Vietnam.  He stated that he tried to 
see a psychiatrist while stationed in Arizona but only did that 
briefly.  Instead, while still in the Army he began played 
football for the Army and was able to take his anger and stress 
out during the games.  

When the Veteran testified at an RO hearing in May 2006, he 
indicated that the initial stressful incident was the witnessing 
of the helicopter shooting, which was frightening as it was 
overhead, and the distress over the inability to help the soldier 
who was cut in half and strapped into the helicopter seat.  He 
essentially testified that from then on there was an overall 
environment of stress and fear that built up and was created by 
never knowing if this type of thing would happen again.  The 
Veteran's wife also testified that she had met him four months 
before he went to Vietnam and that he was a happy young man prior 
to going into service.  He returned a totally different man, 
ducking under the steering wheel if someone blew a horn in 
traffic.  The Veteran stated that he experienced the threat of 
attacks while serving in Vietnam and that this has affected him 
greatly.  

A report from U. S. Armed Services Center for Research of Unit 
Records (CURR) printed in May 2007 confirmed that six Chinook 
helicopter went down during the period from April through July 
1970, but could not document any in Binh Dinh Province where Qui 
Nhon is located.  It was requested that the Veteran provide a 
tail number of the helicopter he saw crash, his unit assignment 
or the name of the deceased soldier to facilitate a better 
search.  No additional action on this search is recorded in the 
claims folder.  

The Veteran has not alleged and the record has not shown that the 
Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  His 
personnel records reflect that he was a parts man with the 84th 
engineering (construction) battalion.  Applying the new standards 
of 38 C.F.R. § 3.3.04(f)(3), the Veteran's lay testimony and 
statements alone satisfy the stressor verification requirement.  
In this case the Veteran has described stressors that included 
suffering from fear of enemy attacks such as the helicopter 
attack and re-experiencing these events in nightmares.  In 
addition, a psychiatrist has related the Veteran's psychiatric 
disorder to the experiences the Veteran had while serving in 
Vietnam.  There is no contrary evidence.

In this case the preponderance of the evidence is not against the 
Veteran's claim and, thus, after resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


